DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-15, and 18-24 have been considered but are moot because of the new limitations and new grounds of rejection using additional citations. Please see rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al. (US Pub 2015/0195406) in view of Karani, Vijay (US Pub 2019/0297186).
Regarding claim 1, Dwyer discloses a method performed by one or more computers, the method comprising: receiving, by the one or more computers, audio data indicating an utterance of a first participant during a call with a second participant (see abstract); obtaining, by the one or more computers, text of the utterance of the first participant (para 0155); storing, by the one or more computers, data indicating a set of keywords, wherein each keyword of the set of keywords is associated with at least one information card (para 00155 – flyouts based on words or phrases; para 0167);
identifying, by the one or more computers, a portion of the text of the utterance of the first participant that matches a particular keyword of the set of keywords (para 00155 – flyouts based on words or phrases);
identifying, by the one or more computers, an information card associated with the particular keyword (para 0154-0156 – such as bankruptcy; para 0144; see figs. 10, 11, 12); and providing, by the one or more computers, information card data causing the identified information card to be provided for presentation during the call by a device associated with the second participant (para 0144; see figs. 10, 11, 12 – shown at agents screen; para 0154-0156).
Dwyer does not disclose wherein the information card is selected based on a role or identity of the second participant and content of the information card is selected based on an authorization level of the second participant utterance.
Karani discloses wherein the information card is selected based on a role or identity of the second participant and content of the information card is selected based on an authorization level of the second participant utterance (para 0144; para 0075 – “the callee has permission or privileges to access. In this regard, the records can be pulled from any organization that the user has been given privilege to access. The records can be associated with any person who belongs to those organizations including, but not limited to, the party being called and/or the party a call is being received from”).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Dwyer with the teachings of Karani in order to allow different level of access depending on their permission levels (Karani, para 0144).
Regarding claim 2, Dwyer discloses wherein the device associated with the second participant is a device that the second participant uses to participate in the call (para 0199).
Regarding claim 3, Dwyer discloses wherein the second participant uses a first device to participate in the call (agent using telephone), and the information card data causes the information card to be presented by a second device associated with the second participant that is not used to participate in the call (para 0154 – “The agent assistant may be provided on each agent's desktop to provide real-time alerts, next-best-action guidance to the agent”).
Regarding claim 6, Dwyer discloses comprising: determining an identity of the first participant; and populating the content of the information card based on the identity of the first participant (para 0157).
Regarding claim 7, Karani discloses comprising: authenticating the second participant; and determining the authorization level for the second participant; and selectively including information in the information card based on the authorization level for the second participant (para 0144; para 0075).
Regarding claim 8, Dwyer discloses wherein the first participant is a caller that initiates the call; wherein the method includes: upon initiation of the call, identifying the caller; generating an initial information card that identifies the caller and includes information about the caller from a database of an organization of the second participant; and causing the initial information card to be provided for display by the device associated with the second participant in response to initiation of the call (para 0157).
Regarding claim 9, Karani discloses comprising: receiving, by the one or more computers, audio data indicating a second utterance of the second participant during the call; obtaining, by the one or more computers, text of the second utterance of the second participant; identifying, by the one or more computers, a second information card associated with the second utterance based on the text of the second utterance of the second participant; and providing, by the one or more computers, information card data causing the second information card to be provided for presentation during the call by a device associated with the first participant (see abstract; 0027; para 0102-0105 and fig. 6B – launches crm application see fig. 5A/5B on either caller or callee).
	Regarding claim 10, Dwyer discloses wherein receiving the audio data comprises receiving audio data from an audio streaming server (para 0159).
Regarding claim 11, Dwyer discloses comprising: obtaining a set of keywords that respectively correspond to different information cards; and providing the set of keywords to an automated speech recognition system that is configured to adjust its speech recognition based on received keywords; wherein obtaining text of the utterance of the first participant comprises obtaining the text, from the automated speech recognition system, as a result of a speech recognition process adjusted based on the provided set of keywords (para 0091-0093).
Regarding claim 12, Dwyer discloses wherein the speech recognition system is configured to bias the selection of words for a transcription to increase a likelihood of selecting words included in the provided set of keywords (para 0091-0093).
Regarding claims 13 and 20, see rejection of claim 1.
Regarding claim 14, see rejection of claim 2.
Regarding claim 15, see rejection of claim 3.
Regarding claim 18, see rejection of claim 6.
Regarding claim 19, see rejection of claim 7.
Regarding claim 21, Karani discloses wherein the content of the information card comprises data retrieved from a database of an organization of the second participant (para 0144; para 0075).
Regarding claim 22, Dwyer discloses wherein the information card is selected from among multiple information cards associated with the particular keyword (para 0155).
Regarding claim 23, Karani discloses wherein the information card is selected based in part on non-keyword text of the utterance of the first participant (para 0027-0028 - relevant records).
Regarding claim 24, Karani discloses wherein the information card is selected based in part on content of previous information cards that were selected during the call (para 0034-0035).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652